Citation Nr: 1712648	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (other than posttraumatic stress disorder (PTSD)) to include depressive disorder and anxiety disorder.

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to an increased (compensable) rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In January 2017, the Veteran testified before the undersigned via video conference from the RO.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as indicated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for PTSD and a compensable rating for ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A depressive disorder and an anxiety disorder are attributable to service.


CONCLUSION OF LAW

A depressive disorder and an anxiety disorder were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In a June 2016 medical report, R.H., M.D., indicated that the Veteran had been treated by him since February 4, 2015.  On April 14, 2016, he conducted an updated psychological examination.  Based upon his clinical interviews with the Veteran, Dr. H. stated that it was very clear that the Veteran was suffering from psychiatric conditions that were the direct result of, and caused by, events that he experienced while serving on active duty in the U.S. Army.  He indicated that it was his professional opinion that the Veteran suffered from a separately (separate from PTSD) diagnosable depressive disorder and anxiety disorder, as related to inservice removal of a testicle and back pain.

The Board notes that the inservice removal of a testicle is documented and the Veteran has been service-connected for the residuals.  The Board finds that the physician's opinion indicates that the onset of the depressive disorder and anxiety disorder occurred during service, due to at least in part, to the testicle removal and the pain that it caused.  Inasmuch as the opinion was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion is probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Therefore, service connection for a depressive disorder and an anxiety disorder is warranted.  


ORDER

Service connection for a depressive disorder and an anxiety disorder is granted.


REMAND

The Veteran claims that his ED is worse than represented by the current noncompensable evaluation and requested a VA examination at his hearing.

With regard to service connection for PTSD, additional pertinent evidence has been received which has not been reviewed by the RO.  Further, at his videoconference hearing, the Veteran essentially indicated that the testicle injury and removal resulted in his psychiatric disabilities.  Dr. H. did not provide an opinion with regard to PTSD as to that assertion.  The Veteran has otherwise claimed that he endured racial discrimination and mistreatment during service, but it is unclear if this included an assault per 38 C.F.R. § 3.304(f) (5).  That matter should be clarified and the Veteran should be examined by VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an updated VCAA letter with regard to the issues remaining on appeal.  The Veteran should be asked to clarify if he underwent a personal assault during service.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected ED.  The examiner should review the record prior to examination.  The examination should be performed in accordance with current examination protocols.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his PTSD.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that PTSD is related to any in-service disease, event, or injury, to include, but not limited to, the testicle injury and removal.  If the Veteran indicated that he was the victim of a personal assault, that should also be addressed.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record including those submitted subsequent to the statement of the case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


